Citation Nr: 0016314	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Eligibility for VA improved death pension benefits.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Entitlement to an increased disability evaluation for 
hemorrhoids, evaluated as 30 percent disabling, for the 
purposes of accrued benefits.

4. Entitlement to a total rating for compensation purposes 
based on individual umemployability, for purposes of 
accrued benefits. 

5.  Entitlement to service-connected burial benefits.  



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to June 1945, and had regular Philippine Army service from 
June 1945 to March 1946.  He died in March 1997; the 
appellant has been recognized as his surviving spouse.

In September 1997 the appellant was granted entitlement to 
certain burial benefits.  She has claimed a higher level of 
award based in part upon her intertwined claim of entitlement 
to service connection for the cause of the veteran's death, 
discussed infra.  This higher burial benefit was not formally 
denied until an April 1999 statement of the case was issued.  
The appellant, however, via her representative, nonetheless 
has perfected the appeal on that issue.

At the time of death, there were pending claims by the 
veteran for entitlement to an increased rating for his 
service-connected hemorrhoids, evaluated as 30 percent 
disabling; and for entitlement to total rating for 
compensation purposes based on individual unemployability.  
The appellant has filed claims for accrued benefits 
derivative of the veteran's claims.  These claims by the 
appellant were denied in a May 1998 rating decision, and the 
appellant appealed.

This appeal also stems from a May 1998 rating decision that 
denied entitlement to service connection for the cause of the 
veteran's death and a June 1998 RO denial of VA improved 
death pension benefits.

Based upon the current record, the Board finds that only the 
issue of eligibility for VA improved death pension benefits 
is ready for appellate review.  Therefore, the other issues 
will be addressed in the REMAND portion of this decision, 
infra.


FINDING OF FACT

The veteran had recognized guerrilla service from March 1945 
to June 1945, and had regular Philippine Army service from 
June 1945 to March 1946.


CONCLUSION OF LAW

The eligibility requirements for VA improved death pension 
benefits have not been met.  38 U.S.C.A. §§ 107(a), 1501, 
1521(j), 1541 (West 1991); 38 C.F.R. §§ 3.3, 3.8 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1541(a), pension is payable to the 
surviving spouse of a veteran of a period of war, provided 
that the veteran met the service requirements of 38 U.S.C.A. 
§ 1521(j) and provided that the veteran and his spouse were 
married prior to a specified date for a period of more than 
one year or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1541(f).  A veteran was deemed to have met the 
service requirements if he served in the active military, 
naval, or air service for 90 days or more during a period of 
war; or if, during a period of war, he was discharged or 
released from such service for a service-connected 
disability; or if he served for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or if he served for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j).

By law, however, certain service is not considered to have 
been active service for purposes of certain VA benefits.  
Service before July 1, 1946, in the organized military forces 
of the Philippines, is not active military, naval, or air 
service for the purposes of VA improved death pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).

On the facts of this case, the appellant is ineligible for VA 
improved death pension benefits, as a matter of law, since 
the veteran's service does not meet the applicable 
requirements.  Id.  Since the law pertaining to eligibility 
for the claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA improved death pension benefits is denied.


REMAND

In an August 1993 informal claim for unemployability 
benefits, the veteran stated that he had been hospitalized 
twice at a "VMH."  The Board construes this statement to 
mean that there are VA hospitalization records that pertain 
to the accrued benefits claim for a total rating.  Such 
purported records would presumably also pertain to the 
accrued benefits claim, involving the rating assigned to the 
veteran's only service-connected hemorrhoid condition, since 
he was apparently claiming unemployability related to 
service-connected disabilities.  Moreover, such VA records, 
if generated after March 1992, are constructively part of the 
claims file and must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Clearly, if such records exist, they would 
likewise presumably be relevant to the claim of service 
connection for the cause of the veteran's death and thus for 
the intertwined claim of entitlement to service-connected 
burial benefits.

Additionally, the Board notes that the power of attorney of 
record was signed by the veteran.  It does not appear that 
the appellant has been given the opportunity to designate a 
representative. 

For the foregoing reasons, this case is REMANDED to the RO 
for the following development:

1.  The appellant should be requested to 
clarify whether she desires a service 
organization to assist her with her 
claims.  In the event that the appellant 
desires to appoint a representative, a VA 
Form 23-22 should be completed and 
incorporated in the claims folder.  The 
representative should be afforded the 
opportunity to review the record and 
advance arguments on her behalf.  

2.  The RO should attempt to obtain all 
VA treatment and hospitalization records 
pertaining to the veteran from March 1992 
to the date of his death in March 1997, 
except those records which have already 
been obtained.  Any such additional 
records should be associated with the 
claims file.

3.  If any additional evidence is 
received, the RO should then readjudicate 
the remaining claims on appeal.  If any 
claim is not resolved to the appellant's 
satisfaction, she should be provided with 
a supplemental statement of the case and 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



